DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 30 December 2021, 17 May 2022, and 20 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment
Claims 1-17 have been canceled as requested by the Applicant.
Claims 18-24 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,308,886 B1) in view of Rust et al. (US 4,825,054 A).
As related to independent claim 18, Benson et al. teaches a card processing system (Benson et al. – Figure 3, shown below), and continues to teach a second card processing mechanism [i.e. card printing mechanism] with a second card processing rate [i.e. 0.5 seconds] (Benson et al. - Column 14, Lines 45-51) but does not specifically teach the first card processing mechanism has a first card processing rate.  However, Rust et al. teaches a card processing system comprising a card processing path, a card printing mechanism, and a card processing mechanism located upstream of the card printing mechanism (Rust et al. – Column 3, Lines 30-39 and Figure 3, Reference Modules; Figure 10A, both shown below) and continues to specify the first processing mechanism [i.e. Data programming to initialize integrated circuit card] disposed along the card processing path, has a first card processing rate [i.e. several seconds to several minutes] (Rust et al. – Column 9, Lines 43-46).  Rust et al. continues to teach the multiple card processing mechanisms [i.e. modules] and a plurality of the modules performing data programming of the integrated circuit card (Rust et al. - Column 10, Lines 65-68 and Figure 3, shown below) and therefore the card processing mechanism of Rust et al. located downstream of the card printing mechanism has the first card processing rate [i.e. several seconds to several minutes].  The values of the processing rates teach the card printing mechanism has a second card processing rate that is greater than the first card processing rate (of the card processing mechanisms) [i.e. Rate of 2 units/second > 1 unit/second].  Therefore, the combination teaches a first card processing mechanism disposed along the card processing path, the first card processing mechanism processes cards at up to the first card rate [i.e. rate of processing mechanism - several seconds to several minutes] (Rust et al. – Column 9, Lines 43-46); and a second card processing mechanism [i.e. card printing mechanism] disposed along the card processing path, the second card processing mechanism processes cards at up to a second card rate [i.e. 0.5 seconds] (Benson et al. - Column 14, Lines 45-51) that is greater than the first card rate [i.e. Rate of 2 units/seconds > unit/second].

    PNG
    media_image1.png
    446
    710
    media_image1.png
    Greyscale

Benson et al.


    PNG
    media_image2.png
    199
    619
    media_image2.png
    Greyscale

Rust et al.

    PNG
    media_image3.png
    665
    381
    media_image3.png
    Greyscale

Rust et al.

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to recognize the optional mechanisms of card processing and location thereof to include the use of the card processing and data programming mechanism as taught by Benson et al. and modify them with the modules of Rust et al. in order to provide a card processing system with reduction in time required to initialize, emboss, print, etc. an integrated circuit card (Rust et al. – Column 2, Lines 6-8 and Column 3, Lines 30-39).

As related to dependent claim 19, the combination of Benson et al. and Rust et al. remains as applied above and continues to teach a third card processing mechanism disposed along the card processing path mechanisms [i.e. modules] and a plurality of the modules performing data programming of the integrated circuit card (Rust et al. - Column 10, Lines 65-68 and Figure 3, shown above) and therefore the third card processing mechanism [i.e. module] of Rust et al. processes cards at up to the first card rate [i.e. several seconds to several minutes].
As related to further dependent claim 20, the combination of Benson et al. and Rust et al. remains as applied above and continues to teach the first card processing mechanism is located upstream of the second card processing mechanism, the third card processing mechanism is located downstream of the second card processing mechanism, and the second card processing mechanism is between the first card processing mechanism and the third card processing mechanism (Rust et al. – Column 9, Lines 43-46; Column 10, Lines 65-68 and Figure 3, shown above).
As related to dependent claim 21, the combination of Benson et al. and Rust et al. remains as applied above and continues to teach the second card rate is approximately twice the first card rate [i.e. 2 units/second : 1 unit/second] (Benson et al. - Column 14, Lines 45-51 and Rust et al. – Column 9, Lines 43-46).
As related to dependent claim 22, the combination of Benson et al. and Rust et al. remains as applied above and continues to teach the second card processing mechanism comprises a card printing mechanism (Benson et al. – Figure 3, Reference #Ps, shown above) that has a primary card travel path (Benson et al. – Figure 3, Reference #L2, shown above), at least one print station on the primary card travel path that performs a printing operation on a surface of a plastic card on the primary card travel path (Benson et al. – Figure 3, Reference #Ps & #L2, shown above), and a return card travel path that is separate from the primary card travel path (Benson et al. – Figure 3, Reference #L1, shown above) and returns a plastic card to a location on the primary card travel path that is upstream of the at least one print station after the plastic card has been printed on (Benson et al. – Figure 5A, Reference #E, shown below) [i.e. previously printed card that needs to be updated] by the at least one print station (Benson et al. – Column 6, Lines 37-65; Figures 3, 5A, & 5B, Reference #E, #L1, #L2, & #Ps).


    PNG
    media_image4.png
    469
    740
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    457
    734
    media_image5.png
    Greyscale


As related to dependent claim 24, the combination of Benson et al. and Rust et al. remains as applied above and continues to teach the first card processing mechanism comprises a smart card programing mechanism that is configured to simultaneously program integrated circuit chips on multiple plastic cards (Rust et al. – Column 2, Lines 3-34 and Figures 3 & 10A, shown above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Benson et al. (US 6,308,886 B1) and Rust et al. (US 4,825,054 A) in view of Kubert et al. (US 2003/0151248 A1).
The combination of Benson et al. and Rust et al. remains as applied above and continues to teach the at least one print station includes a printer that can take any suitable form (Benson et al. – Column 20, lines 1-6) but does not specifically teach a drop-on-demand printer or printing UV curable ink.  However, Kubert et al. teaches a card processing system with multiple processing mechanisms including a printing mechanism specifically using a drop-on-demand printer [i.e. inkjet printer] (Kubert et al. – Page 1, Paragraph 3 and Page 2, Paragraphs 13 & 22) and specifically teaches the ink jet ink is UV curable ink (Kubert et al. – Page 1, Paragraphs 7 & 9 and Pages 2-3, Paragraph 25 and Figure 1, Reference #16 & #28, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to recognize the printing mechanisms of card processing systems as taught by Benson et al. and Rust et al. and specify the type of ink to be used as taught by Kubert et al. in order to provide a card processing system with printing using well known printing systems while reducing production loss and card cost (Kubert et al. – Page 1, Paragraphs 3 & 5 and Page 2, Paragraph 22).


    PNG
    media_image6.png
    467
    762
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  TAKESHITA et al. (US 2018/0001673 A1) teaches a plastic card processing system with multiple processing mechanisms including a printing mechanism and an ICC programing mechanism.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853